DETAILED ACTION
A telephone call was made to Brian Gause on June 28 for the interview request.  The examiner left a voicemail message.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-6,8,10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. U.S. 2013/0133994 in view of Wang 9,791,008.
Regarding claims 1,11 Iwai shows in the several different embodiments, but particularly figures 5-12, a brake disc assembly for a bicycle comprising a core 24,26, and a 'brake track' arrangement at 130a,132a that comprise first and second thermally sprayed layers of stainless steel onto an aluminum alloy core (para 0030).
Lacking in Iwai is a specific showing of the connecting portion extending over a peripheral edge of the brake core between the first and second layers (tracks).

One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified Iwai with a connecting portion, as generally taught by Wang at 32c, simply to protect the peripheral end of the core from the environment.
Regarding claims 2-5,8,12-16 as broadly claimed, and as readily apparent from the drawings these limitations are met.
Regarding claim 6 note the plurality of openings at 26,426.
Regarding claim 10 simply to have rounded the connecting portion in Iwai, as modified, would have been obvious simply to avoid providing a sharp edge that is more susceptible to damage.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai' 994/Wang as applied to claim 2 above, and further in view of Iwai U.S. 2013/0168193.
Regarding claim 7 Iwai lacks providing first and second ledges for the first and second tracks, as claimed.
Iwai '193 (same inventor) provides such an optional arrangement for a bicycle brake disc in figures 6,17.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the core/intermediate area of Iwai '994 with first and second 'ledges', as taught in figures 6,17 of Iwai '193 simply as an obvious alternative method of securing the stainless steel coatings to either side of the disc.
Claims 9,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai' 994/Wang as applied to claim 1 above, and further in view of Suga et al. 5,735,366 or Ross et al. 5,765,667.

The references to either Suga or Ross both teach this well known idea as for such reasons as vibration control, drainage of water, or as is well known in the art to promote better cooling of the brake surfaces.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the first and second tracks of Iwai with recesses, as taught by either Suga or Ross for the reasons above.
Regarding claims 18-20, as explained above, these limitations are considered to be met, as explained above.
Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.
Applicant’s primary argument with respect to the references above is that:
As can be seen from this excerpt, and further, as is illustrated in FIG. 6 Iwai discloses two brake tracks, separate pieces 230 and 232, attached to a base. Iwai does not disclose a single-piece brake track, as claimed… Wang discloses separate brake track pieces 30C and 20C attached to a dissipation disc, or core. Wang does not disclose a single-piece brake track as claimed.
	The examiner disagrees with this argument because it is notoriously well known in the art to make singular parts plural and v-ce-versa simply as a matter of engineering choice of design.  See the previously cited reference to Iwai et al. U.S. 2013/0180807 para 0024 (not applied).  See Doerne et al. U.S. 2019/0145474 para 0400 (not applied).  See In re Larsson , 340 F2d 965,968. 
	Therefore one having ordinary skill in the art would have found it obvious to have provided a connecting portion, as per applicant’s, by providing a connecting portion in the area of 122c in figures 6+ joining portions 130a,130b in Iwai ‘994, as generally taught by Wang and Iwai ‘807, simply as an obvious means of protecting the inner element against corrosion via the stainless steel thermal spray.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/28/21